I concur in the voidance of the purchase, but not in penalizing the purchaser by setting off rental against the value of the permanent improvements.
The house was uninhabitable, the outbuildings dilapidated and, without defendant's expenditures, would have become practically worthless long before commencement of this suit.
There should be a survey made of the beneficial improvements, the present value thereof to the property ascertained, and an equitable allowance made therefor and the case should be remanded for such purpose.
BUTZEL, J., concurred with WIEST, C.J. POTTER, J., did not sit.